Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 2/2/2021, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 102 and 103 previously set forth are withdrawn.
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The Application was filed on 6/7/2019, with a priority to EP 18180215.8 filed 06/27/2018.
Claim(s) 1-20 are pending for examination. Claim(s) 1, 15, 19 is/are independent claim(s).

Specification
The amendment filed 2/2/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  

The added material which is not supported by the original disclosure is as follows (the amendment to the last paragraph on page 12):
 “A quality of the document review can be determined based on an extent to which the typos 8 and errors 9 were corrected by the reviewer (e.g. over 80% of the typos and errors 9 were corrected, over 50% of the typos 8 and errors 9 were corrected, etc.).”
The specification recites: “If more than a given percentage (e.g., default 50%) of the list of intentional errors is identified by the reviewer, the page is considered as being partially reviewed.” (Page 17). 
The specification also recites: “The author 6 is notified that 80% of the document 11 has been reviewed and the significant part has been reviewed about 50% based on the number of checkpoint tags 15 that have been actuated during the review within the section of the document to be reviewed 11 determined to be the significant part of that document (e.g. by input the author previously provided via the first client 4 and/or the number or density of checkpoint tags 15 at this section relative to other sections, etc.).” (Page 19). 
The specification describes using the 50% and 80% completion of the document review process to determine completion percentage not to determine quality of the reviews. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The other amendments to the specification including the recited “a quality of the review process performed via the second client based on an extent to which the predetermined typos and/or grammar errors included in the modified copy are corrected” are supported by original claims 17 and 19.
However, this material does not appear to be supported by the applicant’s priority document (EP 18180215.8). The priority document dose not tie the “quality” of the review to the “extent” the “typos” are “corrected”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The claims recite: 
checking changes made to the modified copy of the document communicated by the second client to update the document to be reviewed so that changes for the at least one of the predetermined typos and the predetermined grammar errors are not made to the document to be reviewed and changes made to the modified copy of the document that are not part of the at least one of the predetermined typos and the predetermined grammar errors are made in the document to be reviewed to update the document to be reviewed;
The specification discloses (published specification): 

[0049] For example, according to an embodiment of this procedure, the document server 2 can create a copy 12 of the document to be reviewed 11 and a list of intentional errors can be stored in a separate file along with the copy 12. When the review is finished (by a user action) or as the review advances via the second client 5, the changes performed by the reviewing user via the second client 5 are checked against the list of intentional errors. If a change is part of the intentional errors list it is not copied/merged to the original document. If the change is not part of the intentional errors list it is copied/merged to the original document.

Checking for changes in the specification is only done in the context of copying and merging changes back to the original document. The claim does not merge the changes back into the original document, the specification requires a check against a list of intentional errors and the claim. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, 19 recites the limitation "changes made" in the “checking” limitation. The limitation also includes “changes for the at least one of the predetermined typos”. It is unclear if these “changes” are the same changes referred to in the claim or different changes. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 16 also recite “changes made” but it is unclear what changes are being referred to. 
Claim 8 recites “erroneous words that had been changed”, but it is also unclear if these “changed” words are the same or different words referred to in the previous limitation. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 rejected under 35 U.S.C. 103 as being unpatentable over Shoshan; Ofer US Pub. No. 2017/0109346 (Shoshan) in view of Goutal; Sebastien et al. US Pub. No. 2019/0392038 (Goutal) in view of ProfessionalQA.com “Error Seeding” Published March 31, 2018 retrieved from web archive on May 18, 2021 https://web.archive.org/web/20180612103344/https://www.professionalqa.com/error-seeding (ProfessionalQA.com).

Claim 1: 
	Shoshan teaches: 
A computer-implemented method for providing a review process of a document [Abstract] (method, system, media for translation review), which is provided by first client to at least one second client via a document server, the document server comprising a central documentation system enabling document collaboration, the document server connectable to the first client via a communication network, the document server connectable to the at least one second client via the communication network [¶ 0050, 87, 89, 92; Fig. 1] (customer is a “client”, translation service can be on a server, internet is a “network”) [¶ 0043, 58] (system server, web application server), the method comprising: 
receiving, at the document server, a document to be reviewed from the first client, the document server comprising a processor connected to a non-transitory computer readable medium [¶ 0010-15] (review original translation) [¶ 0089] (sent real original document after reviewer is approved) [¶ 0004, 07-08, 10] (translation graders are “reviewers”, proofreader) [¶ 0043, 58] (server); 
processing of the document to be reviewed, by the document server, the processing of the document to be reviewed including creating a copy of the document to be reviewed [¶ 0014] (creating two versions, unaltered one and a fabricated error-ridden part) [¶ 0013, 27, 47-49, 53, 55, 56] (original content and fabricated error-ridden content) [¶ 0014-15, 20, 25, 27, 32, 48, 71] (random or predefined errors inserted), and 
modifying the copy so the copy is a modified copy that includes … [¶ 0014-15, 20, 25, 27, 32, 48, 71] (random or predefined errors inserted);
providing, by the document server, access to the modified copy of the document to be reviewed by the second client so as to start a review process for reviewing the document to be reviewed [¶ 0069-70; Figs. 4A-4B] (receive translation) [¶ 0079; Fig. 4C] (another embodiment, receive translation) [¶ 0091] (splitting into parts is “processing”) [¶ 
checking changes made to the modified copy of the document communicated by the second client to update the document to be reviewed … and changes made to the modified copy of the document that are not part of the at least one of the predetermined typos and the predetermined grammar errors are made in the document to be reviewed to update the document to be reviewed [¶ 000013, 16, 75, 84] (incompetent reviewers translations omitted, checked against competent reviewers);
evaluating, by the document server, a quality of the review process [¶ 0073, 83; Figs. 4A-4C] (adding a competency rating for each review, competency rating is “quality”) [¶ 0076; Figs. 4A-4B] (calculate quality rating) [¶ 0084; Fig. 4C] (calculate consensus quality rating) [¶ 0021, 35, 73, 89; Fig. 5] (reviewer assigned a competency rating); and 
providing information on the evaluated quality of the review process to the first client [¶ 0076] (quality rating may be transmitted to customer). 

Shoshan fails to teach but Goutal teaches:
… at least one of predetermined typos and predetermined-grammar errors [¶ 0039-42, 77, 91-111, 141, 153; Fig. 5] (replace correctly spelled words with misspellings, substitute misspelling).  
	 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of evaluating the 
	The motivation for doing so would have been “improve the generalization of models in image and speech recognition” [Goutal: ¶ 0022].

Shoshan, Goutal fails to teach, but ProfessionalQA.com teaches: 
	[Examiner’s Interpretation: “so that” is interpreted as being intended use, that is everything in this limitation after the phrase “so that” is interpreted as being intended use and non-limiting in the claim. However in the spirit of compact prosecution the element has been rejected. ]
	… so that changes for the at least one of the predetermined typos and the predetermined grammar errors are not made to the document to be reviewed … [page 1] (in error seeding it is important to make sure that the seeded errors are removed)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of evaluating the quality of reviews in Shoshan and the method of data augmentation in Goutal and the method of error seeding in ProfessionalQA.com, with a reasonable expectation of success. 
	The motivation for this combination would have been “check whether the test cases are able to capture the seeded errors” [ProfessionalQA.com: page 1] and to “detect errors in order to find out the ratio between the actual and artificial errors” [ProfessionalQA.com: page 1].


Claims 15: 
Claim(s) 15 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. Claim 1 is a “method” claim, Claim 15 is a “system” claim, but the steps or elements of each claim are essentially the same Shoshan teaches a “system” [¶ 0050, 87, 89, 92; Fig. 1] (customer is a “client”, translation service can be on a server, internet is a “network”) [¶ 0043, 58] (system server, web application server). 

Claims 2, 3, 4, 9, 10, 16, 18, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Shoshan; Ofer US Pub. No. 2017/0109346 (Shoshan) in view of Goutal; Sebastien et al. US Pub. No. 2019/0392038 (Goutal) in view of ProfessionalQA.com “Error Seeding” Published March 31, 2018 retrieved from web archive on May 18, 2021 https://web.archive.org/web/20180612103344/https://www.professionalqa.com/error-seeding (ProfessionalQA.com) in view of Anant; Bashyam et al. US Pat. No. 10504037 (Anant).
Claim 2: 
	Shoshan teaches: 
The computer-implemented method of claim 1, wherein the evaluating, by the document server, of the quality of the review process for the document to be reviewed is based on at least one of (i) [¶ 000013, 16, 75, 84] (incompetent reviewers translations omitted, checked against competent reviewers) … 

Shoshan, Goutal, ProfessionalQA.com fails to teach, but Anant teaches: 
the changes made to the modified copy of the document communicated by the second client and (ii) a detected reading pace for the review of the modified copy of the document [Col. 2, Ln. 4-65] (speed score for each reviewer is equivalent to “pace of reading”).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of evaluating the quality of reviews in Shoshan and the method of data augmentation in Goutal and the method of error seeding in ProfessionalQA.com and the method of automated document review in Anant, with a reasonable expectation of success. 
	The motivation for this combination would have been “improved systems and methods for automated document review and quality control” [Anant: Col. 1, Ln. 25-30].

Claim 3: 
Shoshan teaches: 
The computer-implemented method of claim 2, the evaluating, by the document server, of the quality of the review process for the document to be reviewed is based on both of (i) the changes made to the modified copy of the document communicated by the second client [¶ 000013, 16, 75, 84] (incompetent reviewers translations omitted, checked against competent reviewers) … 
Anant teaches: 
and (ii) the detected reading pace for the review of the modified copy of the document [Col. 2, Ln. 4-65] (speed score for each reviewer is equivalent to “pace of reading”).

Claim 4: 
	Shoshan teaches: 
The computer-implemented method of claim 3, wherein the providing access to the modified copy of the document to be reviewed includes receiving log-in data from the second client so as to log into the document server for accessing the modified copy of the document to be reviewed and starting the review process [¶ 0087; Fig. 6] (enter personal information to login to the system).

Claim 9: 
Anant teaches: 
The computer-implemented method of claim 1, wherein the evaluating the quality of the review process comprises determining a pace of reading of a reviewer of the document to be reviewed at the second client [Col. 2, Ln. 4-65] (speed score for each reviewer is equivalent to “pace of reading”). 

Claim 10: 

The computer-implemented method of claim 9, wherein the document server compares the pace of reading with a predetermined range of values for the pace of reading, and upon a determination that the pace of reading lies within the predetermined range, then the quality of the review process is determined have a first level of quality, and upon a determination that the pace of reading lies outside of the predetermined range, then the quality of the review process is determined to have a second level of quality that differs from the first level of quality [Col. 2, Ln. 4-65] (speed score for each reviewer is equivalent to “pace of reading”) [Col. 7, Ln. 27-68] (speed score, effective speed score, level or trust means there is a “predetermined range” that the user must meet, higher rank is considered more accurate) [Col. 9, Ln. 21-54] (threshold score).

Claims 16, 19: 
Claim(s) 16 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 19 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. Claim 1 is a “method” claim, Claim 19 is a “system” claim, but the steps or elements of each claim are essentially the same Shoshan teaches a “system” [¶ 0050, 87, 89, 92; Fig. 1] (customer is a “client”, translation service can be on a server, internet is a “network”) [¶ 0043, 58] (system server, web application server). Shoshan also teaches a quality rating based on percentage of errors found [¶ 0072] (percentage of 100%).

Claims 18, 20: 
Claim(s) 18 is/are substantially similar to Claim 10 and are rejected using the same art and the same rationale as Claim 10. 
Claim(s) 20 is/are substantially similar to Claim 10 and are rejected using the same art and the same rationale as Claim 10. 

Claims 5-7, 11-14, 17 rejected under 35 U.S.C. 103 as being unpatentable over Shoshan; Ofer US Pub. No. 2017/0109346 (Shoshan) in view of Goutal; Sebastien et al. US Pub. No. 2019/0392038 (Goutal) in view of ProfessionalQA.com “Error Seeding” Published March 31, 2018 retrieved from web archive on May 18, 2021 https://web.archive.org/web/20180612103344/https://www.professionalqa.com/error-seeding (ProfessionalQA.com) in view of Anant; Bashyam et al. US Pat. No. 10504037 (Anant) in view of Bencke; Matthew Justin Von et al.  US Pub. No. 2017/0323211 (Bencke).
Claim 5: 
Shoshan, Goutal, ProfessionalQA.com, Anant, teach all the elements as shown above.
Shoshan, Goutal, ProfessionalQA.com, Anant fails to teach, but Bencke teaches: 
The computer-implemented method of claim 2, comprising:
monitoring, by the document server, a status of the review process being performed via the second client [¶ 0094-96, 102, 104] (tracking completion); and
communicating the status of the review process to the first client based on the monitoring of the status of the review process being performed via the second client [¶ 0040, 47] (feedback in real time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of evaluating the quality of reviews in Shoshan and the method of data augmentation in Goutal and the method of error seeding in ProfessionalQA.com and the method of automated document review in Anant and the method of automated accuracy assessment in Bencke, with a reasonable expectation of success. 
	The motivation for this combination would have been “to increase the number of qualified users completing tasks” [Bencke: ¶ 0066] and to “increases the likelihood that users will provide high-quality answers” [Bencke: ¶ 0091].

Claim 6: 
	Shoshan teaches: 
The computer-implemented method of claim 5, wherein the evaluating, by the document server, the quality of the review process comprises the document server evaluating the quality of the review process by determining at least one of a number of typos and/or grammar errors detected and corrected in the modified copy via the second client and a number of grammar errors detected and corrected in the modified copy via the second client [¶ 0013, 20-21, 73-74, 77, 89, 92] (number of errors).

Claim 7: 

The computer-implemented method of claim 6, wherein the at least one of the predetermined typos and the predetermined grammar errors are generated randomly by the document server [¶ 0013, 20, 77, 92] (randomly inserting errors).

Claim 11: 
Bencke teaches: 
The computer-implemented method of claim 1, wherein the quality of the review process is determined continuously during the review process, the method also comprising: the document server communicating a result of the determination of the quality of the review process to the first client in real-time [¶ 0040, 47] (feedback in real time).	

Claim 12: 
Bencke teaches: 
The computer-implemented method of claim 3, comprising: determining a reading status, by the document server, during the review process, and the document server communicating with the first client to indicate the reading status at the first client [¶ 0040, 47] (feedback in real time).	 

Claim 13: 
Bencke teaches: 
The computer-implemented method of claim 12, wherein the determining of the reading status is carried out based on the position of a scroll bar at a display of the second client indicating a position in the modified copy of the document to be reviewed [¶ 0063] (scroll down would include a “scroll bar”). 

Claim 14: 
Bencke teaches: 
The computer-implemented method according to claim 1, wherein the modified copy of the document to be reviewed includes checkpoint tags for indicating a quantitative status of the review process for the document to be reviewed [¶ 0094-95] (check point for review), and
at least one of:
the providing of the information on the evaluated quality of the review process to the first client is based on activation of at least one of the checkpoint tags received at the document server, and
the evaluating of the quality of the review process is based on activation of at least one of the checkpoint tags received at the document server [¶ 0009-15] (quality accuracy threshold).

Claims 17: 
Claim(s) 17 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. Shoshan also teaches a quality rating based on percentage of errors found [¶ 0072] (percentage of 100%). 

Claims 8 rejected under 35 U.S.C. 103 as being unpatentable over Shoshan; Ofer US Pub. No. 2017/0109346 (Shoshan) in view of Goutal; Sebastien et al. US Pub. No. 2019/0392038 (Goutal) in view of ProfessionalQA.com “Error Seeding” Published March 31, 2018 retrieved from web archive on May 18, 2021 https://web.archive.org/web/20180612103344/https://www.professionalqa.com/error-seeding (ProfessionalQA.com) in view of Anant; Bashyam et al. US Pat. No. 10504037 (Anant) in view of Bencke; Matthew Justin Von et al.  US Pub. No. 2017/0323211 (Bencke) in view of Brockett; Christopher J. et al. US Pub. No. 2007/0073532 (Brockett) 
Claim 8: 
Shoshan teaches: [¶ 0048] (fabricated translation with inserted errors is processed by the server before it is sent).
Shoshan, Goutal, ProfessionalQA.com, Anant, Bencke fail to teach, but Brockett teaches: 
The computer-implemented method of claim 6, wherein the at least one of the predetermined typos and the predetermined grammar errors are generated based on a reverse spelling check of the document to be reviewed performed by the document server, wherein the document server identifies past incorrectly written words automatically corrected by using a spelling check feature via the first client, and wherein the document server, when modifying the copy, replaces one or more of the thus corrected words by erroneous words that had been changed via the spell check feature [¶ 0070, 80] (intentionally add errors to a well-formed entry to replicate common error patterns.)

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the method of evaluating the quality of reviews in Shoshan and the method of data augmentation in Goutal and the method of error seeding in ProfessionalQA.com and the method of automated document review in Anant and the method of automated accuracy assessment in Bencke and the method of writing assistance in Brockett, with a reasonable expectation of success. 
	The motivation for this combination would have been “providing an ability to generate well-formed replacements or replacement candidates that will not irritate a user by being invalid or unmotivated” [Brockett: ¶ 0001].
	 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 3: 
	Shiraishi; Shinichi US 9256512 teaches: store clean collection or copy, generate dirty collection, or copy, of source code, intentionally inserting different types of bugs and/or different variations of bugs. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144